AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of!   j<~
                                                                                                                                                       i ,-

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)


                       Maura Herrera-Juarez                                      Case Number: 2:19-mj-10690

                                                                                Jo Anne Tyrell
                                                                                 Defendant's A t t o f ' . ' ! U , j j , . - - - - - - - - - - - - ,


REGISTRATION NO. 89038298                                                                                       FILED
THE DEFENDANT:                                                                                                    SEP 16 2019
 12?,l pleaded guilty to count(s) 1 of Complaint
                                          .--:-------------r---t=====;;;;:;;;;;:;t--,
 D was found guilty to count( s)
      after a plea of not guilty.                                              1.:,8,;,.:.Y____~-~-~-"=ii~F--_,
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense
Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
•    Count(s)
                                                                         -------------------
                                                                            dismissed on the motion of the United States.
                  -----------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a teffi\of:

                              ~IMESERVED                                  •    _ _ _ _ _ _ _ _ _ days
                     / \
 l2?l Assessment: $10 WAIVED                     ~
                                       Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, September 16, 2019
                                                                              Date of Imposition of Sentence



                                                                              s::~
                                                                              HONORABLE LINDA LOPEZ
                                                                              UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                           2: 19-mj-10690
